—In an action to recover damages for personal injuries, the defendant Alpha Omega Development Co. appeals from an order of the Supreme Court, Kings County (Barron, J.), dated November 15, 2000, which denied its motion to preclude the plaintiff from introducing evidence at trial of injuries listed in his supplemental bill of particulars.
Ordered that the order is affirmed, with costs.
Contrary to the appellant’s contention, the Supreme Court providently exercised its discretion in denying the motion of the defendant Alpha Omega Development Co., to preclude the plaintiff from introducing evidence at trial of injuries listed in his supplemental bill of particulars, which was served after the note of issue was filed, but more than three months before the date of the trial (see, CPLR 3043 [b]). In his original bill of particulars, the plaintiff alleged injuries, suffered in a work-related accident, which included fractures to the bones of his wrist, with associated pain, tenderness, numbness, and tingling. The supplemental bill of particulars merely alleged continuing consequences of the injuries suffered and described in the original bill of particulars, rather than new and unrelated injuries as claimed by the appellant (see, CPLR 3043 [b]; Tate v Colabello, 58 NY2d 84, 86-87; Villalona v Bronx-Lebanon Hosp. Ctr., 261 AD2d 185; Pauling v Glickman, 232 AD2d 465).
The appellant’s remaining contention is without merit. Ritter, J. P., Goldstein, Friedmann, Feuerstein and Crane, JJ., concur.